Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin King on 12 Nov 2021.

Claims 1, 2, 15, and 16 of the application have been amended as follows: 

1. (Currently Amended) A method for producing a three-dimensional object (2) in a stereolithographic process, the method comprising: 
developing a plurality of layers (3) in a chronological sequence such that, as a whole, they form the three-dimensional object, wherein the layers are developed by exposure to a radiation to trigger a curing of the layers, and wherein at least one of the layers (3, 3a, 3b, 30) is divided into at least two sub-regions wherein each sub-region lies substantially on either side of a dividing line, and which lie substantially adjacent to one another and are developed using pixel-
wherein the overlap area includes edge areas of the adjacent at least two sub- regions which protrude into each other in a form-fitting manner to prevent the edge areas from separating from one another, and wherein the developing of the overlap area occurs partially in the developing step that belongs to the at least two sub-regions whose edge areas are included in the overlap area; and
wherein edge areas of sub-regions that are adjacent to one another in a layer are contiguous and engage in one another in a comb and/or hook and/or dovetail manner.

2. (Cancelled)

15. (Currently Amended) A method for producing a three-dimensional object (2) in a stereolithographic process, the method comprising: 
developing a plurality of layers (3) in a chronological sequence such that, as a whole, they form the three-dimensional object, wherein the layers are developed by exposure to a radiation to trigger a curing of the layers, and wherein at least one of the layers (3, 3a, 3b, 30) is divided into at least two sub-regions wherein each sub-region lies substantially on either side of a dividing line, and which lie substantially adjacent to one another and are developed using pixel-based mask exposure in chronologically separate development steps, and wherein an overlap area is provided extending along the dividing line, 
wherein the overlap area includes edge areas of the adjacent at least two sub- regions which protrude into each other in a form-fitting manner to prevent the edge areas from separating ; and
wherein edge areas of sub-regions that are adjacent to one another in a layer are contiguous and engage in one another in a comb and/or hook and/or dovetail manner. 

16. (Cancelled)

Allowable Subject Matter
Claims 1, 4, 7-8, 10-12, 14-15, and 17-20 are allowed.
The claims are allowed as the available prior art fails to teach the limitations of the independent claims including at least two subregions substantially on either side of a dividing line with overlap areas that protrude into one another in a comb and/or hook and/or dovetail manner and the overlap areas are developed only partially in the developing step that belongs to the at least two subregions. 
Stereolithographic printing with overlapping projectors is known, such as in these patent documents: 
Smith (US 6500378 B1)
Du Toit (US 20180056585 A1)
Smith (US 6391245 B1; see Fig. 4 scanning over the surface such that portions are developed in chronological steps)
Mitcham (US 5247180 A)


	
	Previously Hull in view of Jeng was applied, but Applicant has argued that significant curling does not occur in a mask-based exposure technique, which obviates Hull’s stitching method in view of Jeng as Hull’s disclosure is directed towards methods of reducing curling via curing with a single laser beam. Thus, this rejection has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742